Citation Nr: 1743577	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-24 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a dental disorder affecting the lower right jaw.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2017, the Veteran testified before the undersigned at a videoconference in Detroit, Michigan.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was afforded a VA audiological examination in July 2013.  The examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not caused by or a result of an in-service event, stating that there were no hearing threshold shifts during service.  

On the audiological evaluation performed during the entrance examination in June 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
X
0
LEFT
15
5
5
X
10

05/28/2015 VBMS, STR-Medical, p. 10.  Prior to January 1, 1967, American Standards Association (ASA) units were used in audiological testing.  On September 9, 1975, the regulatory standard for evaluating hearing loss was changed to require use of International Standards Organization-American National Standards Institute (ISO-ANSI) units.  

Where necessary to facilitate data comparison for VA purposes, including under 38 C.F.R. § 3.385 (2016), audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standards by adding between 5 and 15 decibels to the recorded data as follows:

 Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

Because it is unclear whether such thresholds were recorded in ASA units or ISO-ANSI units in the June 1970 examination, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In this instance, it is assumed that the thresholds were recorded in ISO-ANSI units, as it is more favorable to the Veteran, and thus conversion is not required.  

On the audiological evaluation performed during the separation examination in November 1971, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
0
0
0

05/28/2015 VBMS, STR-Medical, pp. 31-32.  The examination indicates that the thresholds were recorded in ASA units, which is also the standard most favorable to the Veteran.  The results upon conversion to ISO-ANSI units are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
10
10
10
5

Accordingly, affording the benefit of the doubt to the Veteran, the evidence indicates hearing threshold shifts in service.  Thus, the July 2013 examiner's rationale is inadequate to support her opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The AOJ should obtain an addendum opinion on the etiology of the Veteran's bilateral hearing loss, and the examiner should consider the different standards used in audiometric testing during the period of the Veteran's active service.  The Board notes that the Veteran is service-connected for tinnitus, and in-service acoustic trauma has been conceded.  

Additionally, in a July 2013 notice of disagreement, the Veteran referenced a study on military hearing loss, which appears to be a 2006 study by the Institute of Medicine of the National Academies titled, Noise and Military Service:  Implications for Hearing Loss and Tinnitus.  In August 2017, VA received an article submitted by the Veteran titled, Acceleration of Age-Related Hearing Loss by Early Noise Exposure:  Evidence of a Misspent Youth.  The examiner should comment on the applicability of these articles to the etiology of the Veteran's current hearing loss.  

Regarding the right knee, in April 2017, the Veteran testified that while stationed in Germany in 1971, he injured his right knee.  He was put in a cast and placed on crutches for two months, and was given a profile during that period.  Specifically, the Veteran contends that while he was working on a tank, a fellow servicemember accidentally hit him in the right knee with a hammer.  It does not appear that the Veteran's service treatment records for the period he was stationed in Germany have been associated with the virtual file.  Accordingly, the AOJ should attempt to obtain such records.  If those attempts are unsuccessful, the AOJ should pursue other avenues of corroborating the Veteran's testimony.  The Veteran's claim that his chronic right knee pain is due to injuries sustained in two separate incidents in service indicates a nexus between his current disorder and service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  Accordingly, the Veteran should be afforded a VA examination to determine whether he has a right knee disorder and, if so, its etiology.  

With respect to the dental claim, in April 2017, the Veteran testified that after an in-service dental procedure, he had an infection in his jaw, which was treated with a rubber drainage tube to relieve the pressure.  The service treatment records support his testimony, though it appears the treatment occurred in 1971 and not 1970.  The Veteran further stated that he has had a growth in his jaw since, which has never been treated, and has caused him to lose the teeth in that area of his mouth.  The Veteran's testimony indicates a nexus between his current disorder and service; thus, he should be afforded a VA examination to clarify the diagnosis of his dental disorder and its etiology.  See McLendon, 20 Vet. App. 83.  The examiner should review the Veteran's service treatment records, which appear to indicate a finding of a subperiosteal abscess subsequent to the in-service dental procedure.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual file any outstanding service treatment records.  Specifically, the AOJ should attempt to obtain treatment and hospitalization records for the period the Veteran was stationed in Germany.

If such efforts prove unsuccessful, prepare a memorandum of unavailability and associate it with the virtual file.

2.  If efforts to obtain service treatment records for the Veteran's period of service in Germany prove unsuccessful, or such records do not support the Veteran's testimony regarding an in-service right knee injury resulting in him being placed in a cast, given crutches for two months and receiving a profile, request that the Joint Services Records Research Center or any other appropriate repository or agency provide any information that may corroborate the claimed in-service right knee injury, including, but not limited to, unit diaries, serious incident reports, organizational histories, daily staff journals/reports, sick reports, Operational Reports-Learned Lessons, After-Action Reports, muster rolls, command chronologies and war diaries, and monthly summaries and morning reports.  The research should cover the period of January 1, 1971, to December 20, 1971.  

Any additional action necessary for independent verification of the claimed in-service incident and right knee injury, including follow-up action requested by the contacted entity, should be accomplished.  

If such efforts prove unsuccessful, prepare a memorandum of unavailability and associate it with the virtual file.  

3.  Associate with the virtual file any outstanding VA treatment records, specifically for the period of February 2014 to present.  

4.  After completing directive #3, schedule the Veteran for an examination with an appropriate VA examiner to assess the etiology of his bilateral hearing loss.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss had its onset during or is otherwise related to his period of active service?  

The examiner should consider and discuss the different standards used in audiometric testing during the period of the Veteran's active service, the medical article submitted by the Veteran, and the study on hearing loss and military service referenced by the Veteran.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

5.  After completing directives #1-3, schedule the Veteran for an examination with an appropriate examiner to determine whether the Veteran has a current right knee disorder and, if so, its etiology.  (Note: if complete records from the Veteran's service in Germany, to include hospital records, are obtained and such records fail to reflect or otherwise support the testimony regarding the right knee injury, to include being put in a cast, given crutches and placed on a profile, then an examination need not be provided.  If records simply cannot be located and are unavailable then DO proceed with the examination.)  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Does the Veteran have a current right knee disorder (or had a right knee disorder during the period of January 31, 2013, to present)?  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right knee disorder had its onset during or is otherwise related to the Veteran's period of active service?  

c.  If arthritis of the right knee is diagnosed, is it at least as likely as not (50 percent or greater probability) that the arthritis became manifest to a degree of 10 percent or more within one year of December 20, 1971?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

6.  After completing directive #3, schedule an examination with an appropriate examiner to determine whether the Veteran has a current dental or jaw disorder and, if so, its etiology.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Does the Veteran have a current dental or jaw disorder (or had a dental or jaw disorder during the period of January 31, 2013, to present)?  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed dental or jaw disorder had its onset during or is otherwise related to the Veteran's period of active service?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

7.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




